Unpublished opinions are not binding precedent in this circuit.
PER CURIAM;
Michael F. Harris petitions for a writ of mandamus seeking an order instructing the district court to grant summary judgment on his 28 U.S.C. § 2255 (2012) motion due to the Government’s delay in filing its answer. Our review of the district court’s docket reveals that the district court entered an order denying the § 2255 motion on May 10, 2016, and Harris has appealed that order. Accordingly, because the district court has recently decided Harris’ case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
PETITION DENIED